Citation Nr: 1802579	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as due to asbestos exposure, to include emphysema and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and February 2013 by the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  The April 2010 rating decision, in pertinent part, denied service connection for emphysema, including as secondary to asbestos exposure.  The February 2013 rating decision, in pertinent part, denied service connection for sickle cell trait.  In September 2015 the Board denied the claim of service connection for sickle cell trait and remanded the matter of entitlement to service connection for sickle cell anemia to the agency of original jurisdiction (AOJ) for further development.  It also remanded the issue of entitlement to service connection for a pulmonary disability, claimed as due to asbestos exposure, to include emphysema and COPD.


REMAND

Unfortunately, these matters must be remanded once again to obtain compliance with the September 2015 Board remand and for additional procedural development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the September 2015 remand, the Board asked the AOJ to take all appropriate action to obtain any relevant private and VA medical records identified by the Veteran.  The record shows that in 2013 the Veteran submitted releases to VA to obtain medical information from various private treatment providers who treated him for emphysema.  Specifically, releases were submitted for VA to request the Veteran's medical records from Dr. Amir Herman, D.O., East Northport Medical Care; Dr. Ronald Fagan, M.D., Long Island Medical Group; and Good Samaritan Hospital.  These records have not been associated with the Veteran's record; and the Board has found no indication in the record that action to obtain the named private records has been taken by the AOJ.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § § 3.159(c)(1).  Such reasonableness generally includes an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  A remand is required to attempt to obtain such records.

The Veteran also noted he received treatment at Northport VA Medical Center (VAMC) from 1990 to 2013 (2013 indicated the present date at that time) (Northport VAMC records dated from the 1990's to October 2009 are associated with the Veteran's record).  VA treatment records from October 2009 to the present should be obtained and associated with the Veteran's record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the AOJ was asked to obtain the Veteran's records regarding his social security disability benefits from the Social Security Administration (SSA).  The records were to include any decision (favorable or unfavorable) and the medical records upon which the decision was based.  SSA responded by sending the Veteran's medical information.  On remand the AOJ must request the SSA administrative decision pertinent to the Veteran's SSA disability benefits claim.  

In addition, regarding the claim of service connection for sickle cell anemia, as noted, in September 2015 the Board remanded the issue of entitlement to service connection for sickle cell anemia and denied entitlement to service connection for sickle cell trait.  In August 2017 the AOJ issued, in error, a supplemental statement of the case (SSOC) that adjudicated the claim of entitlement to service connection for sickle cell trait, which the Board had already decided on the merits.  An SSOC has not been issued on the matter of entitlement to service connection for sickle cell anemia, and the matter is remanded for the purpose of issuing an SSOC.  See  38 C.F.R. §§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain and associate with the record all outstanding VA treatment records (including from Northport VAMC) from October 2009 to the present.

2.  The AOJ should attempt to obtain all the Veteran's records from his private medical providers for treatment of emphysema, specifically, Dr. Amir Herman, D.O., East Northport Medical Care; Dr. Ronald Fagan, M.D., Long Island Medical Group; and Good Samaritan Hospital.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c)(1) (records not in the custody of a federal department or agency).  If any outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ must contact SSA and obtain and associate with the Veteran's record, the SSA administrative decision pertinent to the Veteran's SSA disability benefits claim.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c)(2) (records in the custody of a federal agency).  If any outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ must then readjudicate the claims on appeal, bearing in mind that these claims include one for service connection for sickle cell anemia and not sickle cell trait (which has already been decided by the Board).  If either claim remains denied, issue an SSOC to the Veteran and his attorney and afford an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




